PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine the evidence was not sufficient to substantiate the award of lump sum alimony to the appellee-wife. Accordingly, there was an abuse of discretion by the trial court in awarding lump sum alimony.
Therefore, we reverse that part of the final judgment of dissolution of marriage which relates to the award of lump sum alimony, and remand this cause to the trial court with instructions to determine by competent evidence what, if any, lump sum alimony should be awarded. In all other respects the final judgment of dissolution of marriage is affirmed.
Affirmed m part, reversed m part and remanded with instructions.
WALDEN and CROSS, JJ., and LEWIS, ROYCE R., Associate Judge, concur.